DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This office action is in response to amendments entered on March 22, 2022 for the patent application 16/969,150 filed on August 11, 2020. Claims 1-4 are cancelled. Claims 5-12 and 14-24 are amended.  Claims 5-24 are pending. The first office action of December 22, 2021 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23 recites the limitation “the base.” The limitation is not previously introduced in claims 19 or 23, respectively. As such, the limitation lacks antecedent basis. Therefore, claim 23 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 5 is directed to “a computer-implemented method” (i.e. a process), claim 12 is directed to “a system” (i.e. a machine), and claim 19 is directed to “a computer readable non-transitory recording medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea “recommending improvement of an operation,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“receiving information of a subject in operation associated with exercising a sport, the information relating to one or more of biological information and movement information of the subject while exercising the sport; 
extracting a feature amount of exercise efficiency associated with the subject exercising the sport; 
determining a rating associated with exercise efficiency of the subject based at least on a comparison between the feature amount and a target feature amount of exercise efficiency associated with a senior exercising the sport, wherein the senior is distinct from the subject; 
generating improvement information for improving the rating associated with exercise efficiency, wherein the improvement information includes a direction to the subject; and 
providing the rating associated with exercise efficiency of the subject and the improvement information recommendation.”
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a processor,” “a memory,” “a first sensor,” “a second sensor,” “a third sensor,” and “a fourth sensor;” are claimed, as these are merely claimed to generally link the use of a judicial exception to a particular technological environment or field of use, per MPEP 2106.05(h) and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP 2106.05(f). In other words the claimed “recommending improvement of an operation,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a processor,” “a memory,” “a first sensor,” “a second sensor,” “a third sensor,” and “a fourth sensor,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a processor,” “a memory,” and “a sensor,” as described in paras. [0035]-[0036] and [0042] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 6-11, 13-18 and 20-24 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 6-11, 13-18 and 20-24 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 5, 12 or 19. Therefore, claims 5-24 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger (US 2018/0311530), in view of Davidson (US 2014/0199672).
Regarding claim 5, and substantially similar limitations in claim 12 and 19, Kruger discloses a computer-implemented method for recommending improvement of an operation (see abstract: The computer program can determine better motions to optimize performance based on the motion data from the sensors; see para. [0005]: This invention relates to a system and method of using body monitors on an athlete for analyzing and improving athletic performance, storing and analyzing the date obtained from the body monitors for producing bio-feedback and recording and analyzing body motion, and for predicting the ultimate trajectory of an object), the method comprising: 
receiving information of a subject in operation associated with exercising a sport, the information relating to one or more of biological information and movement information of the subject as electrical signals from one or more sensors attached to the subject while exercising the sport (see para. [0014]: This invention is the apparatus and methods to 805 predict the trajectory of an object in a real time after an 300 ergonomic or athletic motion is captured by 200 sensors. The 200 sensors 300 capture and 600 analyze the body movements of the user, as well as 600 specific the physiological conditions of the user's body, such as heart rate, muscle activation, and other electromagnetic activity results within the user's muscles and heart; see para. [0029]: The invention uses 300 data collected through 200 sensors to calculate the specific 300 movement and 600 performance of an end user, to 805 predict the trajectory of an object. These 200 sensors include from 201 surface electromyography, also referred by SEMG sensors, 201 Electrocardiogram, also referred to by EKG, and 202 Inertial Measurement Units, also referred by IMU sensors, which are a combination of two or more of accelerometers, gyroscopes, magnetometers, and barometers. These 200 sensors are embedded in or are attachable to 100 clothing worn on the user's body. The 300 data is collected and sent wirelessly from a 202 microcontroller, which is attached to the 100 clothing, to a 203 preferred method, either a cellular device, tablet, or computer. The 300 data is then sent to a 204 server to be processed. Finally, the 300 data is sent back the 203 preferred method to be 900 displayed. The 204 server uses the 300 data collected to 805 predict the trajectory of an object given an athletic or ergonomic motions. The inventions process also uses the 805 trajectory results and 701 correlates the trajectory with each body parts 300 specific motion, each 300 specific muscles exact muscle fiber activation rate, the user's 300 heart rate, and their respective 600 analytics. Through the 701 correlation and 600 analytics, the process has the ability to introduce an 708 ‘optimal motion’. The 708 ‘optimal motion’ is the exact ergonomic or athletic motion that will most consistently provided the user with their 700 desired trajectory); 
extracting, based on the electrical signals associated with the information of the subject, a feature amount of exercise efficiency associated with the subject exercising the sport (see para. [0029]: The invention uses 300 data collected through 200 sensors to calculate the specific 300 movement and 600 performance of an end user, to 805 predict the trajectory of an object. These 200 sensors include from 201 surface electromyography, also referred by SEMG sensors, 201 Electrocardiogram, also referred to by EKG, and 202 Inertial Measurement Units, also referred by IMU sensors, which are a combination of two or more of accelerometers, gyroscopes, magnetometers, and barometers. These 200 sensors are embedded in or are attachable to 100 clothing worn on the user's body. The 300 data is collected and sent wirelessly from a 202 microcontroller, which is attached to the 100 clothing, to a 203 preferred method, either a cellular device, tablet, or computer. The 300 data is then sent to a 204 server to be processed. Finally, the 300 data is sent back the 203 preferred method to be 900 displayed. The 204 server uses the 300 data collected to 805 predict the trajectory of an object given an athletic or ergonomic motions. The inventions process also uses the 805 trajectory results and 701 correlates the trajectory with each body parts 300 specific motion, each 300 specific muscles exact muscle fiber activation rate, the user's 300 heart rate, and their respective 600 analytics. Through the 701 correlation and 600 analytics, the process has the ability to introduce an 708 ‘optimal motion’. The 708 ‘optimal motion’ is the exact ergonomic or athletic motion that will most consistently provided the user with their 700 desired trajectory; see para. [0051]: 701 “Effective ratios” are the metrics used to help explain how one moving body part effects the other body parts throughout the motion. To solve for the 701 effective ratios, the invention uses 450 historical data and runs statistical models with respect to each other body part, more specifically each 202 IMU. For example, the user's 600 standard deviation, velocity, acceleration, and time until fatigue said user's forearms are completely different if the users right quad moves left to right than if the right quad moves right to left during the motion. These metrics are with the respect to said user's physiological conditions when the motion occurred, such as heart rate, muscle fatigue, lactic acid, and stress levels. These effective ratios quantify the relationship between their moving parts given their physiological scenario); 
determining a rating associated with exercise efficiency of the subject based at least on a comparison between the feature amount and a target feature amount of exercise efficiency (see para. [0059]: One 900 variation of the bio feedbacks display is through a 900 qualitative display. The 900 qualitative display gives insight pertaining to the comparison of the 401 actual motion and the 708 optimal motion. The 1001 process continues by calculating the 701 effective and 701 value added ratios for each body part. After the 401 actual motion, the 900 qualitative display will choose the body part with the 701 highest correlation to the deviation of the 805 trajectory and give instructions like “Right quad was too far to the right at impact”. 1001 This allows the user to adjust given the 900 qualitative instructions); 
generating improvement information for improving the rating associated with exercise efficiency, wherein the improvement information includes a direction to the subject (see para. [0029]: Through the 701 correlation and 600 analytics, the process has the ability to introduce an 708 ‘optimal motion’. The 708 ‘optimal motion’ is the exact ergonomic or athletic motion that will most consistently provided the user with their 700 desired trajectory); and providing the rating associated with exercise efficiency of the subject and the improvement information recommendation (see para. [0051]: Computer 11 is responsive to this real-time comparison event, and for each trainee reference point activates its corresponding alarm 70 if the trainee reference movement path thereof does not sufficiently correspond to, or otherwise fall within an acceptable or predetermined range relating to, the trainer reference movement path of the corresponding trainer model 20. When an alarm activates, it indicates to the trainee that the trainee reference point for which it corresponds is outside the corresponding trainer reference movement path of trainer model 20, or otherwise outside of an acceptable or predetermined range or tolerance (such as 2%, 5%, 10%, etc., of the specified trainer reference movement path) of the trainer model 20. This embodiment provides the trainee with immediate feedback as to the competency of the trainee movement paths as compared to the trainer movement paths of the trainer model 20 during the course of the trainee movement; see para. [0054]: The 707 best possible motion is 450 archived and 900 displayed as the 708 optimal motion).

Kruger does not explicitly teach associating with a senior exercising the sport, wherein the senior is distinct from the subject. However, Davison discloses associating with a senior exercising the sport, wherein the senior is distinct from the subject (see para. [0064]: For instance, stored trainer models can be 1) different golf swings from the same or different trainers (such as golf coaches or professional golfers), 2) different tennis swings from the same or different trainers (such as tennis coaches or professional tennis players), 3) different batting swings from the same or different trainers (such as batting coaches or professional baseball players), etc., to name but a few. In this respect, database 40 can include activity- or subject-specific categories each containing one or more trainer models for a trainer to select from. The activity- or subject-specific categories and/or trainer models can also include identifications of the trainers from whence the trainer models came).
Davidson is analogous to Kruger, as both are drawn to the art of methods and devices for providing exercise training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method and system as taught by Kruger to include associating with a senior exercising the sport, wherein the senior is distinct from the subject, as taught by Davidson, since doing so provides a proper, recommended, or correct movement of a particular type of movement, or, perhaps, a desired movement of a type of movement that a trainee wishes to learn or emulate. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Regarding claim 6, and substantially similar limitations in claim 13, Kruger discloses extracting, the feature amount of exercise efficiency using a machine learning model trained on exercising the sport, the sport including golf (see para. [0030]: FIG. 4 is a flow chart of a method for machine learning during a trajectory analysis and detection system. This process is used when updating variables for the trajectory. It is also used when back testing the theoretical optimal motion against an actual motion; see para. [0040] The 950 process begins with said user being instructed to complete a task, for example swinging a golf club at a number of different angles. (This description uses a golfer and a golf swing to illustrate how the invention works. However, the invention can be used with any sporting activity or ergonomic motion)).

Regarding claim 7, and substantially similar limitations in claim 14 and 20, Kruger discloses wherein the rating associated with exercise efficiency is positive when a difference between the feature amount and the target feature amount is within a predetermined threshold, and wherein the improvement information relates to one or more ways to eliminating the difference (see para. [0059]: One 900 variation of the bio feedbacks display is through a 900 qualitative display. The 900 qualitative display gives insight pertaining to the comparison of the 401 actual motion and the 708 optimal motion. The 1001 process continues by calculating the 701 effective and 701 value added ratios for each body part. After the 401 actual motion, the 900 qualitative display will choose the body part with the 701 highest correlation to the deviation of the 805 trajectory and give instructions like “Right quad was too far to the right at impact”. 1001 This allows the user to adjust given the 900 qualitative instructions; see para. [0061]: The third 900 variation is the 900 visual comparison biofeedback. 900 It will transparently overlay the 401 actual motion with the 708 optimal motion. 900 This shows not only the most 701 significant deviation from the 708 optimal motion, but every other 701 deviation from the 300 motion. 900 It allows for more advanced adjustments and demonstrations. This method 300 collects the data from the 200 sensors and 900 displays them through a kinematic of rigid body avatar, similar to the 708 optimal motion 900 display. The difference between the 708 optimal motion 900 display and the 401 actual motion 900 display is the collection of the data. Instead of using IMU data from 705 different historical motions, the IMU data displayed is from the 300 most recent recognized gesture motion).

Regarding claim 8, and substantially similar limitations in claim 15 and 21, Kruger discloses receiving information of the senior in the operation, wherein the information of the senior include biological data using a first sensor (see para. [0011]: There are now numerous sensors that can be used to assist users. The most common and well known is the FitBit® which measures the number of steps a person takes, but can also measure heart rate, blood pressure and body temperature. All of that data can help a user and coach evaluate the user's performance), generating training data based on the information of the senior; training a learning model; and generating the target feature amount of the operation using the learning model (see para. [0016]: The inventions process allows any user to teach their favorite training program, trick shot, athletic motion, workout program, ergonomic trade secret, or 300 any other motion. For this sequence to occur, the producer of the 300 motion would have to wear the 100 garment, 300 preform their motion, label the motion, and 450 archive the motion via their 203 preferred method. This 450 archived motion is then available to be viewed on any 900 system clients. This instantly connects the best coaches to predecessors all over the world).

Regarding claim 9, and substantially similar limitations in claim 16 and 22, Kruger discloses wherein the information of the subject include one or more of: biological data using a first sensor, motion data of one or more joints of the subject using a second sensor, (see para. [0012]: The exponential growth in technology provides new ways to analyze athletic performance. There are a number of different sensors that can be attached directly to the user's body, or equipment, to provide data on the user's movement during a specific athletic event, such as swinging a golf club. These sensors can be attached directly to the skin by use of tape. These sensors can also be attached to the clothing that the user wears. The three most common types of sensors are the inertial monitoring unit, the IMU, and the surface electromyography, or SEMG, monitors, and electrocardiogram, or EKG, monitors. The SEMG monitors muscle fibers, through surface electromyography SEMG. The EKG's main function is to monitor the said user's heart rate. The IMU monitors the said user's motion) data on a pressure applied on a plantar part of the subject using a third sensor (see para. [0033]: For example, if the user's knees are at an angle of 180 degrees and there is vertical increase in the 100 compression shorts', or compression pants', 202 IMUs, we can 600 decipher that the user's feet raised by the exact vertical value. Another example explains how the invention's 202 IMU location can track sideways motion of the user's feet. By keeping their feet completely flat on the ground and maintaining a knee joint angle of 180 degrees, we can 600 decipher that any horizontal movement of the 202 IMUs is the direct result of in-toeing or out-toeing. Using the most likely scenario of motion (the motion and location of each and every body part) and the exact coordinates of the 202 IMU's, this invention archived the coordinates (on an x, y, z axis), rate of change (velocity), deviation between multiple motions when the user tries to produce the same motion (margin of error), amount of torque of each motion (risk of injury), among other 600 analytics throughout the entire 300 ergonomic or athletic motion), and wherein one or more of the first sensor, the second sensor, and the third sensor, are one or more parts of one or more fixtures covering at least a part of the body surface of the subject (see para. [0023]: FIG. 6 shows the location of the 202 microcontroller (including the IMUs), and the 201 electrodes on the front of the 100 compression shirt; see para. [0024]: FIG. 7 shows the location of the 202 microcontroller (including the IMUs), and the 201 electrodes on the back of the 100 compression shirt).

Regarding claim 10, and substantially similar limitations in claim 17 and 23, Kruger does not explicitly teach wherein the one or more fixtures include a removable arm cover extending from a base of an upper arm to above a wrist joint of the subject, stretching and contracting with an elbow joint movement without displacing one or more of sensors including the first sensor, the second sensor, or the third sensor, against the body surface of the subject. However, Davidson discloses wherein the one or more fixtures include a removable arm cover extending from a base of an upper arm to above a wrist joint of the subject, stretching and contracting with an elbow joint movement without displacing one or more of sensors including the first sensor, the second sensor, or the third sensor, against the body surface of the subject (see para. [0049]: Other implements and articles can incorporate one or more sensors for use with system 10, as desired. As shown in FIG. 9, disclosed are support spines 61, which are received in sleeves of close-fitting garment 13 for provided added support to garment 13. The provision of splines 61 is an option feature for introducing a certain amount of support or rigidity to close-fitting garment 13. Trainer garment 12 may also be provided with such splines, if desired).
Davidson is analogous to Kruger, as both are drawn to the art of methods and devices for providing exercise training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method and system as taught by Kruger to include a removable arm cover extending from a base of an upper arm to above a wrist joint of the subject, stretching and contracting with an elbow joint movement without displacing one or more of sensors including the first sensor, the second sensor, or the third sensor, against the body surface of the subject, as taught by Davidson, since doing so provides additional product flexibility to be used for determining user movements and ultimately replicating the body movements of a trainer. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Regarding claim 11, and substantially similar limitations in claim 18 and 24, Kruger discloses wherein the operation relates to performing a golf swing operation, wherein the rating associated with exercise efficiency relates to bending and stretching of an elbow joint of the subject, and wherein the improvement information relates to bending of the elbow joint as a downswing motion of the golf swing operation starts (see para. [0040]: The 950 process begins with said user being instructed to complete a task, for example swinging a golf club at a number of different angles. (This description uses a golfer and a golf swing to illustrate how the invention works. However, the invention can be used with any sporting activity or ergonomic motion). The angles described in this section refer to the joint angles of the body. These angles are 600 measured by the timestamped 202 IMU sensors' baseline and most likely scenario process, which was briefly described above. The timestamped 202 IMU data is 600 analyzed and produces the velocity, margin of error, and amount of torque per body part while 300 performing the motion. The timestamped 201 SEMG data is also 300 collected and 600 analyzed, which shows how each 600 specific muscles are responding during the 300 motion, which was described above. By using the 201 SEMG sensors, the invention calculates the 600 exact amount of muscle fiber activation in each specific muscle monitored. The 300 SEMG data is then 600 indexed based on the number of muscle fibers activated, the maximum amount of muscle fibers produced, the average amount of force each muscle fiber produced, and amount of fatigue).

Response to Arguments
The Applicant’s arguments filed on March 22, 2022 related to claims 5-24 are fully considered, but are not persuasive.  

Section 112 Rejections
The Applicant respectfully argues “Claims 5-24 were rejected under pre-AIA  35 U.S.C. § 112(a). Relevant claims have been amended above to recite "a ranking associated with exercise efficiency of the subject." See, Specification, at para. [0015]. Claims 5-24 were also rejected under pre-AIA  35 U.S.C. § 112(b). The relevant claims have been amended above according to suggestions made by the Patent Office to resolve the insufficient antecedent basis and to otherwise improve their form. For at least such reasons, Applicant respectfully submits that the claims fully satisfy the requirements under § 112 and requests reconsideration and withdrawal of the rejections and notice to that effect.”
The Examiner respectfully agrees, with regard to the 35 U.S.C. §112(a) and most of the 35 U.S.C. §112(b) rejections. However, claim 23 continues to remain rejected under 35 U.S.C. §112(b). Therefore, the rejections under 35 U.S.C. §112(a) are withdrawn and the rejection of claim 23 under 35 U.S.C. §112(b) is not withdrawn. 
 
Claim Rejections under 35 U.S.C. §101
The Applicant respectfully argues “Applicant submits that the claimed invention, as amended, is integrated into a practical application of generating and providing improvement information to a subject exercising a sport. Prong Two of Step 2A evaluates whether the judicial exception is integrated into a practical application. The claims of the present case are specifically limited to a practical computer application that carries out the generating and providing improvement information to a subject who exercises a sport, which is analogous to the patent eligible claims discussed in McRo. McRo, 837 F.3d at 1316, 120 USPQ2d at 1102. The Court inMcRo found claims as improvements in technology beyond computer functionality when the incorporation of the particular claimed rules in computer animation "improved [the] existing technology process." Id. Here, the claimed invention receives biological and movement information of the subject as electrical signals from one or more sensors attached to the subject while exercising the sport. The claimed invention extracts a feature amount of exercise efficiency associated with the subject exercising the sport and determines a rating associated with exercise efficiency of the subject by comparing the feature amount and a target feature amount that is indicative of a senior exercising the sport. 
Like McRo, the incorporation of the particular rating associated with exercise efficiency of the subject based on a comparison of the subject against the senior exercising the sport improves providing directions to a subject to improve exercising the sport.”
The Examiner respectfully disagrees. The Applicant’s claimed  “generating and providing improvement information to a subject who exercises a sport,” which is analogous to the patent eligible claims discussed in McRo,” is not analogous to McRo. Specifically, the Applicant’s claims can be practiced by a human without a highly specific skill set as identified in McRo. When compared to McRo, Applicant's claims are unlike the specialized claimed solution of “accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators.” The Applicant’s claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims are defining a desirable information-based result and are not limited to inventive means of achieving the result. As such, the claims fail under § 101. Therefore, the argument is not persuasive.

The Applicant respectfully argues “Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention, the consideration being applicable equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016); See also, MPEP § 2106.05(a). Here, the claimed invention addresses an issue of rating the exercise efficiency quantitatively and keep track of the improvement of the subject exercising the sport objectively. Therefore, the limitation in the claimed invention improves the functioning of a computer or to any other technology or technical field. Accordingly, the limitations in the claimed invention is integrated into a practical application. (Prong Two of Step 2A: YES.) 
Accordingly, Applicant respectfully submits that claims 5-24 recite statutory subject matter for at least the foregoing reasons and requests that the Examiner withdraw the rejection and allow the claims at the Examiner's earliest convenience.”
The Examiner respectfully disagrees. First, the Applicant’s argument with regard to Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016); is conclusory and is unclear as to how such a decision dealing with a patent-ineligible law of nature - "that hepatocytes are capable of surviving multiple freeze-thaw cycles,” is possibly on point. 
Second, The Applicant is merely describing a benefit for mankind (i.e. “Here, the claimed invention addresses an issue of rating the exercise efficiency quantitatively and keep track of the improvement of the subject exercising the sport objectively”) and in conclusory fashion equating said benefit to an improvement in technology (i.e. “Therefore, the limitation in the claimed invention improves the functioning of a computer or to any other technology or technical field. Accordingly, the limitations in the claimed invention is integrated into a practical application. (Prong Two of Step 2A: YES.)”). The Applicant’s claims generally link the use of a judicial exception to a particular technological environment or field of use, per MPEP 2106.05(h) and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP 2106.05(f). As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §101 are not withdrawn.

Section 102 Rejections
The Applicant’s arguments with regard to the rejections under 35 U.S.C. §102 are moot, since the 35 U.S.C. §102 rejections are withdrawn.

Claim Rejections under 35 U.S.C. §103
The Applicant respectfully argues “Applicant respectfully submits that Davidson fails to teach determining a rating associated with exercise efficiency of the subject by comparing the feature amount of the subject exercising a sport against a target feature amount of a senior exercising the sport. Unlike Davidson that compares the trainer's model and the trainee's model, the claim recites determining a rating associated with exercise efficiency of the subject based at least on a comparison between the feature amount and a target feature amount of exercise efficiency associated with a senior exercising the sport, wherein the senior is distinct from the subject.”
The Examiner respectfully disagrees. Davidson at para. [0051] provides a rating as follows: 
“Computer 11 is responsive to this real-time comparison event, and for each trainee reference point activates its corresponding alarm 70 if the trainee reference movement path thereof does not sufficiently correspond to, or otherwise fall within an acceptable or predetermined range relating to, the trainer reference movement path of the corresponding trainer model 20. When an alarm activates, it indicates to the trainee that the trainee reference point for which it corresponds is outside the corresponding trainer reference movement path of trainer model 20, or otherwise outside of an acceptable or predetermined range or tolerance (such as 2%, 5%, 10%, etc., of the specified trainer reference movement path) of the trainer model 20. This embodiment provides the trainee with immediate feedback as to the competency of the trainee movement paths as compared to the trainer movement paths of the trainer model 20 during the course of the trainee movement.” As such, the argument is not persuasive.

The Applicant respectfully argues “Applicant further submits that Kruger is not motivated to combine with Davidson by introducing a second statistical model because Kruger focuses on use of one statistical model (e.g., based on history data of the user) for improving performance of the user. Kruger provides: 
The invention uses 300 data collected through 200 sensors to calculate the specific 300 movement and 600 performance of an end user, to 805 predict the trajectory of an object. These 200 sensors include from 201 surface electromyography, also referred by SEMG sensors, 201 Electrocardiogram, also referred to by EKG, and 202 Inertial Measurement Units, also referred by IMU sensors, which are a combination of two or more of accelerometers, gyroscopes, magnetometers, and barometers. 
These 200 sensors are embedded in or are attachable to 100 clothing worn on the user's body... The inventions process also uses the 805 trajectory results and 701 correlates the trajectory with each body parts 300 specific motion, each 300 specific muscles exact muscle fiber activation rate, the user's 300 heart rate, and their respective 600 analytics. Through the 701 correlation and 600 analytics, the process has the ability to introduce an 708 'optimal motion'. The 708 'optimal motion' is the exact ergonomic or athletic motion that will most consistently provided the user with their 700 desired trajectory. 
Kruger, at para. [0029]. It would not be obvious to try combining with Davidson by generating two statistical models and comparing the two statistical model. Combining Kruger with Davidson would require making substantial changes to Kruger. As such, claims 5, 12, and 19 are allowable over Kruger in view of Davidson.”
The Examiner respectfully disagrees, since the Applicant’s argument with regard to two statistical models is not commensurate with the scope of the claims. As such, the argument is not persuasive.

The Applicant respectfully argues “The dependent claims, i.e., claims 10-11, 17-18, and 23-24 incorporate all of the limitations of one of the above independent claims and are allowable over the cited references for at least the same or similar reasons. Accordingly, Applicant respectfully requests the rejection of claims 10-11, 17-18, and 23-24 be withdrawn and that the Examiner issue a Notice of Allowance at the Examiner's earliest convenience.”
The Examiner respectfully disagrees, as previously indicated here and above. As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §103 are not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./

Primary Examiner, Art Unit 3715